DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2, 4-8 objected to because of the following informalities:  Claim dependency is incorrect.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14, 18  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the preamble claims 14, 18 recites limitation “a wavefield of seismic or acoustic energy” , the in the body of claim claim14 refers to the “the wavefield of seismic energy” and “the wavefield” , and therefore it is unclear if the those limitations refer to the same wavefield or not.

Also it is indefinite what Applicant means by “responsive to signals in a wavefield of seismic energy”. It is important to note seismic wavefield can include multiple type of waves with different frequencies (up to high 100’s Hz), which basically means that some of the spectrum is just acoustic audible waves.  Below is spectrum of the seismic response. 

    PNG
    media_image1.png
    293
    850
    media_image1.png
    Greyscale


What does it mean responsive to signals in a wavefield of seismic energy? Does it means that it is responsive to that frequency range, or it means that it is responsive to specific P, S or Rayleigh, Love, Stoneley wave? 
It is unclear how that limitation limits the claim, It is important to note that ANY piezoelectric sensor will inherently be responsive to all of those waves. The question is sensitivity  maybe different to different waves or frequencies due to the construction criteria.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cassand US 3798474 A in view of Toda US 6411014 B1.
Regarding claims 14 and 18 Cassand teaches
14. (Currently Amended) A sensing system responsive to signals in a wavefield of
seismic or acoustic energy, comprising(fig. 9)


a frame(8) having a surface(fig. 9) along or about which the foil layer(1b,2b) is positioned;(fig. 9)
the point- sensor including a foil layer(Fig 1) configured as a sheet having piezoelectric properties; (abstract)
and 
positioning an intermediate layer(10) between the foil layer(1b,2b) and a frame(8) without forming a bond between the intermediate layer and the foil layer and with the foil layer positioned along or about the frame in an entirely spaced-apart relation to the frame this providing a spaced-apart connection between a surface of the frame and the foil layer which stabilizes the shape of the foil layer, (fig. 9 the foil of fig. 1 wound around the 10)
wherein: (i) the spaced-apart connection via the intermediate layer sufficiently reduces mechanical coupling between the foil layer and the frame such that the predominant means for stimulating the foil layer with seismic energy is by direct coupling of the foil layer with the wavefield,(although not explicit it is implicitly reduces the sensitivity to the mechanical coupling as the sensor is seismic sensor) 
Also teaches that material 10 is insulating material (it is not apparent what kind of insulating it provides therefore secondary reference is provided)
but does not explicitly say
(ii) the connection thereby renders the sensor more responsive to energy received via the direct coupling of the foil layer with the wavefield than to energy transferred between the frame and the foil layer.
Toda teaches using soft foam material which is inherently acoustically insulates the piezoelectric material 200 from the core member 10 and therefore renders the sensor more responsive to energy received via the direct coupling of the foil layer with the wavefield than to energy transferred between the frame and the foil layer.(fig. 12)
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Cassand with teaching by Toda in order to reduce and dampen the noise level.

19. (New) The method of claim 18 where effecting the spaced-apart connection with the intermediate layer sufficiently reduces mechanical coupling for transmission of energy between the foil layer and the frame, as well as between the foil layer and other structure- existing between the foil layer and the frame, this rendering the sensor more responsive to energy received via the direct coupling of the foil layer with the wavefield than to energy transferred between the frame and the foil layer.  (Obvious over combination of the Cassand and Toda )

20. (New) The method of claim 18 where the spaced-apart connection is formed with a continuous intermediate layer between the foil layer and the frame without forming a bond between the continuous intermediate layer and the foil layer(Cassand teaches winding around without bonding), the continuous intermediate layer reducing the mechanical coupling between the foil layer and the frame and thereby limiting transfer of energy between the foil layer and other structure positioned between the foil layer and the frame.  (fig. 9)

21. (New) The method of claim 18 where the reducing of mechanical coupling of energy between the foil layer and the frame effected by the intermediate layer limits external damping of the response of the foil layer compared to when the foil layer is coupled to the frame or other structure.  (Obvious over combination of the Cassand and Toda , Cassand teaches insulating layer Toda teaches foam type insulating layer)

22. (New) The method of claim 9 where, with reduced mechanical coupling of energy between the foil layer and the frame, the foil layer is responsive to wavefield energy primarily in a hydrostatic piezoelectric mode known as d3h.  (implicit it is a hydrophone of type described in Soni; Pravin L. et al.	US 4568851 A which is sensitive to d3h modes)

23. (New) The method of claim 9 including interfacing circuitry to the foil layer to transform separations of charge, occurring when material of the foil layer undergoes strain, into voltages and to convert the voltages into digital data in response to signals in the wavefield sensed by the foil layer.(implicit it is a sensor which has electrodes and collects the charge)

11. (Currently Amended) The method of claim I8 further including positioning an intermediate layer between the frame surface and the foil layer to so limit mechanical coupling between the foil and the frame as to render the direct coupling of the foil layer with the wavefield the predominant means for stimulating the point  sensor with seismic energy.  (obvious over combination of the Cassand and Toda)

12. (Previously Presented) The method of claim 11 where the intermediate layer is selected to have a lower Young's modulus than that of the frame.   (Toda uses foam type of material)

13. (Previously Presented) The method of claim 11 where the step of positioning the foil layer includes tensioning of the foil layer about the intermediate layer to further increase sensitivity of response of the foil layer to a signal in the wavefield while the intermediate layer so limits mechanical coupling between the foil layer and the frame as to render the direct coupling of the sheet with the wavefield the predominant means for stimulating the po1ntsensor l 4 with seismic energy. (Obvious well known procedure as shown in previous rejections. )

Claim 2 tubular shape see Primary reference

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845.  The examiner can normally be reached on Mon-Fri 7am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOVHANNES BAGHDASARYAN/             Examiner, Art Unit 3645